Cobb, P. J.
(After stating the foregoing facts.) The evidence ■of the plaintiff amply authorized a finding that he was roughly handled by the employee of the railroad company who assisted him *90from the train, and that, as a result of this treatment, his knee was injured by being struck against some part of the car. The evidence for the defendant was in direct conflict with this evidence, the employee, who it is claimed inflicted the injury, denying that he assisted the plaintiff or touched him in any way when he was alighting from the car. All this evidence presented questions for the jury, and their finding in the matter, having met with the approval of the trial judge, will not be disturbed by this court.
There was some evidence that the knee was dislocated, but there was a conflict on this point. It was shown, by the testimony of the plaintiff and his mother and father, that he had never entirely recovered from the injury to his knee, and that he still suffered pain. The trial took place a year or more after the injury is alleged to have occurred. It can not be said that the evidence authorized a finding that the injury was permanent, but there was some evidence that pain or inconvenience resulting from the injury might continue for some time. While the verdict is full, we are not authorized to say, as a matter of law,- that it was so excessive as to justify the conclusion that the jury were animated by prejudice or bias. Judgment affirmed.

All the Justices concur.